Case: 20-11152     Document: 00516177375         Page: 1     Date Filed: 01/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-11152                          January 24, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Noel Valdez Andrade,

                                                           Plaintiff—Appellant,

                                       versus

   Amarillo Police Department and Police Officers;
   Steven J. Deal; Cameron Kent Camarillo; Thomas L.
   Hightower; Brittany Daniels; Randall C. Sims; Adrian
   Castillo; Richard Martindale; Justin Sanders; Pamela
   C. Sirmon, 320th District Court Judge; Grand Jurors for Potter
   County Texas; Brent Huckabay Law Firm, P.L.L.C,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CV-163


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11152      Document: 00516177375          Page: 2     Date Filed: 01/24/2022




          Noel Valdez Andrade, former Texas prisoner # 2266633, moves this
   court for authorization to proceed in forma pauperis (IFP) on appeal of the
   dismissal of his civil rights action under Federal Rule of Civil Procedure
   41(a)(1)(A)(i). This court has a duty to examine the basis of its jurisdiction,
   sua sponte, if necessary. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015). A
   timely notice of appeal in a civil case is a jurisdictional prerequisite when, as
   here, the time limit is set by statute. See Hamer v. Neighborhood Hous. Servs.
   of Chi., 138 S. Ct. 13, 17 (2017); Bowles v. Russell, 551 U.S. 205, 214 (2007);
   28 U.S.C. § 2107(a).
          Valdez Andrade’s notice of appeal, filed approximately eight months
   after the dismissal he sought to appeal, was untimely. See Fed. R. App.
   P. 4(a)(1)(A), (a)(5). We therefore lack jurisdiction to review the dismissal
   or the district court’s construction of Valdez Andrade’s pleadings. See
   Hamer, 138 S. Ct. at 17. For this reason, Valdez Andrade’s motion to proceed
   IFP on appeal is DENIED and this appeal DISMISSED for lack of
   jurisdiction.